                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

In re:    PAUL R. JONES JR.                        ) Case Number: 17-17369-jps
          JENNIFER K. JONES                        ) Chapter 13 Proceedings
             Debtor.                               ) Judge Jessica E. Price Smith

          TRUSTEE’S MOTION TO DISMISS CASE FOR LACK OF FEASIBILITY

        Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing Chapter 13
Trustee ("Trustee") herein, and represents to the Court that the confirmed Plan of the Debtor herein is
not feasible, because it will not be completed within the sixty (60) month maximum period allowed
under 11 U.S.C. § 1322(d).

        Both the Debtor and the Debtor's counsel were notified by the Trustee, on or about April 26,
2021, that the Plan would not be completed within a sixty (60) month time period, and requested that
they take steps immediately to resolve the problem.

       Further, the Trustee represents that the Plan remains unfeasible as of the date of the filing of
this motion.

        As stated in 11 U.S.C. § 1307, the Bankruptcy Code provides that a case may be dismissed for
“cause.” While “cause” is not specifically defined, the Trustee believes that the failure of the Debtor
to take steps to complete the Plan within a sixty (60) month period constitutes sufficient cause to
dismiss the Chapter 13 case.

       WHEREFORE your Trustee, being a proper party in interest, hereby moves this Honorable
Court for an Order dismissing this case for cause, pursuant to 11 U.S.C. § 1307(c) of the Bankruptcy
Code.

                                               /s/ Lauren A. Helbling
                                               LAUREN A. HELBLING (#0038934)
                                               Chapter 13 Trustee
                                               200 Public Square, Suite 3860
                                               Cleveland OH 44114-2321
                                               Phone (216) 621-4268       Fax (216) 621-4806
                                               Ch13trustee@ch13cleve.com




  17-17369-jps     Doc 86     FILED 05/18/21       ENTERED 05/18/21 10:04:19           Page 1 of 2
                                  CERTIFICATE OF SERVICE

I certify that on May 18, 2021 a true and correct copy of this Trustee’s Motion to Dismiss Case was
served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on the
Court’s Electronic Mail Notice List:

       WILLIAM J. BALENA, on behalf of Debtor(s), at docket@ohbksource.com

And by regular U.S. mail, postage prepaid, on:

     PAUL R. JONES JR. & JENNIFER K. JONES, Debtor(s), at 775 NORTH MAIN STREET,
GRAFTON, OH 44044


                                                  /S/ Lauren A. Helbling
                                                  LAUREN A. HELBLING (#0038934)
                                                  Chapter 13 Trustee
                                                  200 Public Square, Suite 3860
                                                  Cleveland OH 44114-2321
                                                  Phone (216) 621-4268 Fax (216) 621-4806
                                                  ch13trustee@ch13cleve.com




 17-17369-jps      Doc 86     FILED 05/18/21      ENTERED 05/18/21 10:04:19           Page 2 of 2
